COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-110-CV
 
IN THE INTEREST OF L.A.N., A CHILD
 
                                               ----------
            FROM THE 393RD DISTRICT COURT OF
DENTON COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellant's Motion To Dismiss
Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  GARDNER, DAUPHINOT, and
WALKER, JJ.  
 
DELIVERED:  November 19, 2009




[1]See Tex. R. App. P. 47.4.